

AGREEMENT
 
THIS AGREEMENT (this “Agreement”), dated as of August __, 2007, is entered into
by and among AMERICAN REAL ESTATE PARTNERS, L.P., a Delaware limited partnership
(“AREP”), and the other signatories hereto (each a “Fund” and collectively the
“Funds”):
 
W I T N E S S E T H
 
WHEREAS, on the date hereof, AREP is entering into an agreement pursuant to
which its subsidiaries will acquire from affiliates of Carl C. Icahn interests
in each of the general partners and the management company (collectively, the
“Management Entities”) that provide investment and administrative services to
the Funds (the “Transaction”);
 
WHEREAS, pursuant to the governing documents of the Funds, Mr. Icahn and certain
of his affiliates are currently subject, for the benefit of the Funds, to
certain restrictions on their investment and other activities (a form of the
section of the Funds’ offering memoranda describing such restrictions and
related arrangements as of the date hereof is attached hereto as Exhibit A and
such restrictions are hereafter referred to as the “Icahn Restrictions”);
 
WHEREAS, as a condition to the consummation of the Transaction, the parties
desire to cause AREP and certain of its subsidiaries to agree to be bound by
certain investment and other restrictions similar to the Icahn Restrictions; and
 
WHEREAS, as a result of the Transaction certain financial and other information
with respect to the Management Entities and the Funds will be required to be
disclosed in certain of AREP’s filings with the Securities and Exchange
Commission (“SEC”) and other regulatory agencies; and
 
WHEREAS, as a condition to the consummation of the Transaction, AREP has agreed
that additional expenses incurred by the Funds as a result of their providing
such information to AREP will either be paid for by AREP or reimbursed to the
Funds.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
 
1.
RESTRICTIONS. AREP, on behalf of itself and its applicable subsidiaries, hereby
agrees, for the benefit of the Funds, to be bound, and to cause its applicable
subsidiaries to be bound, by the restrictions set forth in Exhibit B hereto
(subject to the exceptions stated therein), which will be included in
substantially such form in the offering memorandum of each Fund that provides an
offering memorandum to investors and prospective investors.



2.
EXPENSES. AREP hereby agrees that additional expenses incurred by the Funds as a
result of providing financial and other information to AREP in connection with
its filings with the SEC and other regulatory agencies, as reasonably determined
by Icahn Capital Management LP, the management company to each Fund, will either
be paid for by AREP or reimbursed to the applicable Funds by AREP.

 
1

--------------------------------------------------------------------------------


 
3.
CONSTRUCTION. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE
PERFORMED IN THE STATE OF NEW YORK.



4.
COUNTERPARTS; TELEFACSIMILE EXECUTION. This Agreement may be executed in any
number of counterparts, all of which taken together shall constitute one and the
same instrument and any of the parties hereto may execute this Agreement by
signing any such counterpart. Delivery of an executed counterpart of this
Agreement by telefacsimile shall be equally as effective as delivery of an
original executed counterpart of this Agreement. Any party delivering an
executed counterpart of this Agreement by telefacsimile also shall deliver an
original executed counterpart of this Agreement, but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Agreement.



5.
AMENDMENTS. The terms of this Agreement, including without limitation, Exhibit B
hereto, may be amended or waived only with the written consent of each of the
parties hereto. Notwithstanding the foregoing, a majority of the members of the
Investor Committee (as such term is defined in the offering memoranda of the
Funds) may amend, modify or waive any provision of this Agreement with respect
to any particular transaction or series of related transactions.



6.
TERMINATION. This Agreement, and all obligations of AREP (and certain of its
subsidiaries as described in Exhibit B hereto), shall: (i) remain in effect for
as long as AREP and its subsidiaries continue to beneficially own, directly or
indirectly, at least a majority of the equity of any of the Management Entities;
and (ii) thereafter terminate immediately and be of no further force or effect,
automatically and without any further action of the parties required.

 
7.
MISCELLANEOUS. The terms and provisions of this Agreement are intended solely
for the benefit of each party hereto and their respective successors or
permitted assigns and it is not the intention of the parties to confer
third-party beneficiary rights upon any other person. No party may assign this
Agreement or any right, interest or obligation hereunder without the prior
written consent of the other parties hereto, provided, however, that AREP may
assign this Agreement without the consent of the other parties to any entity
that succeeds to all or substantially all of its business. If any provision of
this Agreement is held to be invalid or unenforceable in any respect, the
validity and enforceability of the remaining terms and provisions of this
Agreement shall not in any way be affected or impaired thereby and the parties
will attempt to agree in good faith upon a valid and enforceable provision that
is a reasonable substitute therefor, and upon so agreeing, shall incorporate
such substitute provision in this Agreement This Agreement sets forth the entire
agreement of the parties relating to the subject matter hereof except as
otherwise set forth herein and supercedes all prior agreements respecting the
subject matter hereof.

 


2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered as of the date first written above.
 
AMERICAN REAL ESTATE PARTNERS, L.P.
By: American Property Investors, Inc., its general partner




By: /s/ Andrew Skobe                                                           
                Name: Andrew Skobe
Title: Chief Financial Officer




FUNDS:


ICAHN PARTNERS LP
By: Icahn Onshore LP, its general partner




By: /s/ Edward Mattner                                                        
Name: Edward Mattner
Title: Authorized Signatory




ICAHN FUND LTD.




By: /s/ Edward Mattner                                                        
Name: Edward Mattner
Title: Authorized Signatory




ICAHN FUND II LTD.




By: /s/ Edward Mattner                                                        
Name: Edward Mattner
Title: Authorized Signatory


ICAHN FUND III LTD.




By: /s/ Edward Mattner                                                        
Name: Edward Mattner
Title: Authorized Signatory




3

--------------------------------------------------------------------------------


 
ICAHN PARTNERS MASTER FUND LP
By: Icahn Offshore LP, its general partner




By: /s/ Edward Mattner                                                        
Name: Edward Mattner
Title: Authorized Signatory




ICAHN PARTNERS MASTER FUND II LP
By: Icahn Offshore LP, its general partner




By: /s/ Edward Mattner                                                        
Name: Edward Mattner
Title: Authorized Signatory




ICAHN PARTNERS MASTER FUND III LP
By: Icahn Offshore LP, its general partner




By: /s/ Edward Mattner                                                        
Name: Edward Mattner
Title: Authorized Signatory




ICAHN CAYMAN PARTNERS L.P.
By: Icahn Offshore LP, its general partner




By: /s/ Edward Mattner                                                        
Name: Edward Mattner
Title: Authorized Signatory




ICAHN PARTNERS MASTER FUND II FEEDER LP
By: Icahn Offshore LP, its general partner




By: /s/ Edward Mattner                                                        
Name: Edward Mattner
Title: Authorized Signatory
 
4

--------------------------------------------------------------------------------


EXHIBIT A


Icahn Restrictions1 


Mr. Icahn and his Covered Affiliates (as defined below) have invested more than
$300 million in the U.S. Fund and may invest more in the future. In addition,
Mr. Icahn has agreed that, except through their participation in the Icahn Funds
and as noted below, he and his Covered Affiliates will not invest in any assets
they deem suitable for the Icahn Funds other than government and agency bonds
and cash equivalents.
 
Mr. Icahn and the Covered Affiliates may acquire, outside of the Icahn Managed
Funds (as defined below), up to 20%2  of the amount of any security acquired by
the Icahn Managed Funds (the “Co-Investment Right”), but only if such
transaction (and subsequent disposition) is at the same time and price as
applies to any of the Icahn Managed Funds, unless otherwise approved by the
Investor Committee (see "Investor Committee" below). If multiple purchases of
the same security are made over time by the Icahn Managed Funds, Mr. Icahn and
the Covered Affiliates may reduce or eliminate their participation in such later
purchases. However, the percentage participation by Mr. Icahn and the Covered
Affiliates may not be increased from its lowest level during the course of a
purchase program. Additionally, if Mr. Icahn and the Covered Affiliates do not
participate at the same percentage level in each purchase made as part of a
purchase program, they will ensure that their per-security profit is not higher
than that of the Icahn Managed Funds. Mr. Icahn and his Covered Affiliates will
not be prohibited from making additional investments in, or purchasing
securities issued by, companies they controlled as of the initial closing of the
U.S. Fund.
 
Mr. Icahn and the Covered Affiliates will be permitted to manage other funds,
managed accounts or pooled investment vehicles ("Other Funds" together with the
Fund, the "Icahn Managed Funds") and to invest in any of the Icahn Managed
Funds. Those Other Funds will invest substantially in parallel with the
U.S. Fund, subject to particular restrictions that may be applicable to such
vehicles. For example, an affiliate of the Managing General Partner will also
serve as the general partner of the U.S. Fund, which follows an investment
program substantially similar to that of the Fund.
 
Mr. Icahn also may directly, or indirectly, manage and/or invest in feeder funds
that invest substantially all of their assets in one or more of the Icahn Funds.
 
Mr. Icahn and the Covered Affiliates will be permitted to invest in funds,
managed accounts or other pooled investment vehicles managed by unaffiliated
third parties, and to participate in related coinvestment opportunities
generated by vehicles in which they hold an interest as of the U.S. Fund's
initial closing, or their affiliates.
 
The Fund will not invest in any securities issued by a company the securities of
which were held by Mr. Icahn and companies he controlled as of the U.S. Fund's
initial closing, if those holdings were greater than 5% or $50 million in market
value of any class of such securities (“Specified Securities”), unless such
holdings thereafter fall below those thresholds. Mr. Icahn and the Covered
Affiliates shall not be restricted from making additional investments in such
securities.



--------------------------------------------------------------------------------

1 Capitalized terms have the meanings ascribed to them in the applicable
Confidential Memorandum of certain of the Icahn Funds.
2  The 20% will be determined based upon the aggregate holdings of such
securities by the Icahn Managed Funds, Mr. Icahn and the Covered Affiliates.
 
5

--------------------------------------------------------------------------------


Investment opportunities that are intended to be long-term control positions and
that are in industries in which Icahn-controlled entities have active operating
businesses may first be offered to such Icahn-controlled entities.
 
"Covered Affiliate" shall mean an entity controlled by Mr. Icahn. The term
"Covered Affiliate" will not include (i) Other Funds; (ii) any publicly traded
entity or its subsidiaries; or (iii) other entities with third-party holders to
whom fiduciary obligations exist and that are not primarily engaged in the
business of investing in securities, or their subsidiaries. "Covered Affiliates"
will not include, for example, the following publicly traded entities in which
Mr. Icahn and his affiliates have controlling interests: XO Communications,
Inc., a Delaware corporation, and National Energy Group, Inc., a Delaware
corporation and AREP.
 
From time to time, the Managing General Partner may deem it appropriate for the
Fund to engage in a "principal transaction" (within the meaning of the Advisers
Act). Any "principal transaction" will be considered and approved or disapproved
by an independent representative appointed by the Managing General Partner.
 


6

--------------------------------------------------------------------------------


 
EXHIBIT B


AREP Restrictions3 


 
Pursuant to an agreement among AREP and each of the Icahn Funds (the “AREP
Agreement”), AREP has agreed that, like Mr. Icahn and the Covered Affiliates,
AREP and its subsidiaries (other than those subsidiaries (i) with third party
holders to whom fiduciary obligations exist and that are not primarily engaged
in the business of investing in securities, or their subsidiaries or (ii) that
are publicly traded entities or their subsidiaries) will not invest in any
assets that the Managing General Partner deems suitable for the Icahn Funds
other than government and agency bonds and cash equivalents. AREP and its
subsidiaries will be permitted to engage in the same activities as Mr. Icahn and
the Covered Affiliates, including the ability to acquire or invest in non-public
entities and to make investments in Specified Securities. In addition, AREP and
its subsidiaries shall not be restricted from making additional investments in
any securities issued by, or purchasing any securities issued by, a company the
securities of which were held by AREP and its subsidiaries as of the date of the
AREP Agreement. AREP and its subsidiaries, either alone or acting together with
a group, will not be restricted from (i) acquiring all or any portion of the
assets of any public company in or in connection with a negotiated transaction
or series of related negotiated transactions or (ii) engaging in a negotiated
merger transaction with a public company and, pursuant thereto, conducting and
completing a tender offer for securities of the company. AREP will not
participate in the Co-Investment Right. The terms of the AREP Agreement may be
amended, modified or waived with the consent of AREP and each of the Icahn
Funds, provided, however, that a majority of the members of the Investor
Committee may, with the consent of AREP, amend, modify or waive any provision of
the AREP Agreement with respect to any particular transaction or series of
related transactions.
 

--------------------------------------------------------------------------------

3 Capitalized terms have the meanings ascribed to them in the applicable
Confidential Memorandum of certain of the Icahn Funds.
7

--------------------------------------------------------------------------------

